SCHEDULE A to the Investment Advisory Agreement (as amended on June 20, 2014 to add Scharf Global Opportunity Fund) Series or Fund of Advisors Series Trust Annual Fee Rate as a Percentage of Average Daily Net Assets Scharf Fund 0.99% Scharf Balanced Opportunity Fund 0.99% Scharf Global Opportunity Fund 0.99% ADVISORS SERIES TRUST SCHARF INVESTMENTS, LLC on behalf of the Funds listed on Schedule A By:/s/ Douglas G. Hess By:/s/ Brian A. Krawez Name:Douglas G. Hess Name:Brian A. Krawez Title:President Title:President A-1
